MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Dec 22 2015, 9:11 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Adam G. Forrest                                         Gregory F. Zoeller
Boston Bever Klinge Cross & Chidester                   Attorney General of Indiana
Richmond, Indiana
                                                        Karl M. Scharnberg
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert Campbell,                                        December 22, 2015
Appellant-Defendant,                                    Court of Appeals Cause No.
                                                        89A04-1503-CR-98
        v.                                              Appeal from the Wayne Superior
                                                        Court
State of Indiana,                                       The Honorable Charles K. Todd,
Appellee-Plaintiff.                                     Jr., Judge
                                                        Trial Court Cause No.
                                                        89D01-1203-MR-5



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 89A04-1503-CR-98 | December 22, 2015   Page 1 of 8
                                             Case Summary
[1]   Robert Campbell appeals his ninety-eight-year sentence for murder, Class A

      felony conspiracy to commit robbery, and Class B felony conspiracy to commit

      robbery. We affirm.


                                                     Issue
[2]   The issue before us is whether Campbell’s aggregate sentence of ninety-eight

      years is inappropriate in light of his character and the nature of the offenses.


                                                     Facts
[3]   Campbell was friends with the victim Mike Sekse. They had known each other

      for three to four months prior to Seske’s murder. Campbell supplied Sekse with

      large quantities of marijuana, and Sekse was a dealer. The two conducted

      transactions at least three times prior to the day of the incident. On March 20,

      2012, Campbell, along with John Gray, Montell Westfall, David Lady, Jr., and

      Matt Allen, concocted a plan to inform Sekse that Campbell had fifteen pounds

      of marijuana worth approximately $11,250 to sell. Campbell, who was

      eighteen years old, did not in fact have any marijuana to sell, but he wanted

      Sekse to come to Gray’s residence with the money to make the purchase.


[4]   Campbell spearheaded the plan to surprise Sekse and take the money Seske

      brought. After Sekse’s arrival, Westfall and Allen were to go to the shed in the

      backyard to pretend to remove a piece of plywood off the wall where the

      marijuana was supposedly hidden. The group took this step to ensure Sekse did

      not get suspicious. Meanwhile, Sekse and Campbell were to go back to Sekse’s
      Court of Appeals of Indiana | Memorandum Decision 89A04-1503-CR-98 | December 22, 2015   Page 2 of 8
      truck and count the money. When Sekse and Campbell came back to get the

      marijuana from the shed, Gray and Lady intended to “jump” Sekse. Tr. p. 266.

      Campbell placed his gun in the shed on Gray’s property.


[5]   Upon Sekse’s arrival to Gray’s home, Sekse and Campbell met in Sekse’s truck

      to count the money. Campbell told Westfall and Allen to go into the shed and

      get the marijuana. After the money was counted, Campbell and Sekse walked

      out to the shed. Lady and Gray followed Campbell and Sekse into the shed.

      Lady immediately began stabbing Sekse in the neck. Sekse turned around, and

      Gray stabbed him in the back. He was stabbed a total of fourteen times. Sekse

      tried to defend himself, but at that point Campbell shot him in the head. Sekse

      was still breathing after being shot. Gray then grabbed Sekse by the hair and

      stabbed him in the neck a few more times because he was still breathing. Sekse

      then died.


[6]   After the incident, Campbell distributed $1,000 to each of his four co-

      conspirators kept the rest for himself. Campbell gave his gun to Allen and

      requested that Allen get rid of it. Campbell stated, “I don’t want to spend the

      rest of my life in prison.” Id. at 237. Gray stated that he would move the body

      and also promised to move Sekse’s truck. The day after the murder, Sekse’s

      brother, Mark, questioned Campbell about where his brother was.


[7]   Campbell fled to Toledo, Ohio, and later Richmond, Kentucky. He spent his

      money on a gun, food, drugs, and accommodations. On April 17, 2012,

      Campbell was arrested. On January 30, 2015, Campbell pled guilty to murder,


      Court of Appeals of Indiana | Memorandum Decision 89A04-1503-CR-98 | December 22, 2015   Page 3 of 8
      Class A felony conspiracy to commit robbery, and Class B felony conspiracy to

      commit robbery. The trial court imposed a sentence of sixty years for murder,

      thirty-eight years for Class A felony conspiracy to commit robbery, and

      fourteen years for Class B felony conspiracy to commit robbery. The sentences

      for murder and Class A felony conspiracy are to be served consecutively while

      the sentence for Class B felony conspiracy is to be served concurrent with the

      other two sentences, resulting in an aggregate term of ninety-eight years.

      Campbell now appeals.


                                                  Analysis
[8]   Campbell asserts that his ninety-eight-year sentence is inappropriate under

      Indiana Appellate Rule 7(B) in light of his character and the nature of the

      offenses. Although Rule 7(B) does not require us to be “extremely” deferential

      to a trial court’s sentencing decision, we still must give due consideration to that

      decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We

      also understand and recognize the unique perspective a trial court brings to its

      sentencing decisions. Id. “Additionally, a defendant bears the burden of

      persuading the appellate court that his or her sentence is inappropriate.” Id.


[9]   The principal role of Rule 7(B) review “should be to attempt to leaven the

      outliers, and identify some guiding principles for trial courts and those charged

      with improvement of the sentencing statutes, but not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). We “should focus on the forest—the aggregate sentence—rather than


      Court of Appeals of Indiana | Memorandum Decision 89A04-1503-CR-98 | December 22, 2015   Page 4 of 8
       the trees—consecutive or concurrent, number of counts, or length of the

       sentence on any individual count.” Id. Whether a sentence is inappropriate

       ultimately turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case. Id. at 1224. When reviewing the appropriateness of a sentence

       under Rule 7(B), we may consider all aspects of the penal consequences

       imposed by the trial court in sentencing the defendant, including whether a

       portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023,

       1025 (Ind. 2010).


[10]   Regarding Campbell’s character, we do acknowledge that he pled guilty, which

       generally is a positive reflection upon character. See Cotto v. State, 829 N.E.2d

       520, 525-26 (Ind. 2005). Campbell also expressed remorse at the sentencing

       hearing, which he contends warrants a reduced sentence. However, the trial

       court specifically stated on the record that after observing Campbell and

       considering all the other evidence, it was “convinced the Defendant has

       considerable remorse regarding the position he finds himself in and being

       locked up, [but] the Court is less convinced . . . the Defendant has any

       significant remorse for his actions and the impact on the victim’s family.” Tr.

       p. 149. A trial court is in the best position to gauge the sincerity of a

       defendant’s remorse, similar to other determinations of credibility. See Pickens

       v. State, 767 N.E.2d 530, 535 (Ind. 2002).


[11]   Campbell further asserts that his relatively young age at the time of the

       offenses—eighteen—should factor into a reduction of his sentence. We

       Court of Appeals of Indiana | Memorandum Decision 89A04-1503-CR-98 | December 22, 2015   Page 5 of 8
       disagree. “Focusing on chronological age is a common shorthand for

       measuring culpability, but for people in their teens and early twenties it is

       frequently not the end of the inquiry. There are both relatively old offenders

       who seem clueless and relatively young ones who appear hardened and

       purposeful.” Ellis v. State, 736 N.E.2d 731, 736 (Ind. 2000). Campbell falls into

       the “hardened and purposeful” category. He was the ringleader of the

       conspiracy to rob and kill Sekse and painstakingly cover up the crime.

       Moreover, as noted by the trial court at the sentencing hearing, Campbell had

       been dealing marijuana for three years before Sekse’s murder and robbery, often

       in large quantities. This was not a situation in which a youthful, naïve

       defendant was led into criminal behavior by an older individual. We give no

       special consideration to Campbell’s age at the time of the offenses.


[12]   Counterbalancing any positive evidence of Campbell’s character as revealed by

       his guilty plea is his history of criminal activity, as shown by prior juvenile

       adjudications and uncharged conduct. Campbell attempts to minimize his

       juvenile record, noting that his first contact with the juvenile justice system at

       age nine was for battering a fellow student by pinching and that one of his true

       findings was for criminal mischief. In addition to those two incidents, however,

       Campbell also was found delinquent on separate occasions for battery and

       possession of marijuana. Campbell also was arrested on multiple occasions for

       various other offenses as a juvenile. Campbell was engaged in a substantial

       marijuana-dealing operation for approximately three years before these

       offenses. Even if Campbell’s prior criminal history was relatively minor, he was


       Court of Appeals of Indiana | Memorandum Decision 89A04-1503-CR-98 | December 22, 2015   Page 6 of 8
       hardly living a law-abiding life for several years before he orchestrated Sekse’s

       robbery and murder—quite the opposite. See Edrington v. State, 909 N.E.2d

       1093, 1100 (Ind. Ct. App. 2009) (noting that lack of prior convictions does not

       necessarily indicate defendant had led a law-abiding life where evidence

       indicates he or she regularly engaged in uncharged criminal conduct), trans.

       denied. Finally, we note that Campbell accumulated approximately seventy

       conduct violations while in jail awaiting the outcome of his case. This also

       reflects poorly upon his character and ability to conform his behavior to legal

       requirements. See Field v. State, 843 N.E.2d 1008, 1012 (Ind. Ct. App. 2006),

       trans. denied. In sum, there is considerable evidence of Campbell’s negative

       character, significantly outweighing the positive effect of his guilty plea. 1


[13]   As for the nature of the offenses, Campbell devised the plan to rob and murder

       Sekse, using the cover of his substantial long-term marijuana dealing operation

       to lure Sekse into a trap. Campbell then took steps to cover up the crime and

       fled the state, using the money he had stolen from Sekse to support himself and

       to buy more drugs. As found by the trial court, it is clear from the record that

       Campbell was the most culpable of all the perpetrators of the robbery and

       murder. That level of culpability is reflected in the sentence Campbell received

       as compared to his cohorts: Gray received a sentence of ninety years, while the

       others received sentences of forty to fifty years. The only apparent motive for




       1
        On appeal, Campbell does not refer to certain factors related to his character that he raised before the trial
       court, such as alleged mental health issues and a difficult childhood.

       Court of Appeals of Indiana | Memorandum Decision 89A04-1503-CR-98 | December 22, 2015                Page 7 of 8
       the murder was pure greed. Nothing about the nature of the offenses warrants a

       reduction of Campbell’s sentence.


                                                 Conclusion
[14]   Campbell’s ninety-eight-year sentence is not inappropriate. We affirm.


[15]   Affirmed.


       Kirsch, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 89A04-1503-CR-98 | December 22, 2015   Page 8 of 8